DECISION
The application of the above-named defendant for a review of the sentence of five years, imposed on May 3, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: Lack of evidence warranting any reduction in sentence, by reason of his prior record and very recent incarceration.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.